IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                       )                                                  n
                                           )      1.1O, 76734-8-1                      1—>
                                                                                        c-) (no
                                                                                        _ —I C
                      Respondent,          )                                            c— pi
                                           )      DIVISION ONE                          c     0
                                                                                           -r1    411
              v.                           )                                         C
                                           )cn r 1                                  ,--,
                                                                                     -.—
RONALD ALLEN AHLQUIST II,                  ) UNPUBLISHED OPINION
                                           )                                         E3•• c —073
                                                                                            10
                      Appellant.           ) FILED: July 24, 2017                     ca lc--
                                                                                       c.0    -
                                           )
       BECKER, J.   — Ronald Ahlquist was prosecuted for causing the death of his

elderly father and taking his money. He appeals his convictions for

manslaughter, theft, and identity theft. He contends the trial court should have

instructed the jury that deliberations must include all 12 jurors at all times.

Because Ahlquist shows no manifest constitutional error, we decline to address

this issue raised for the first time on appeal. We also decline to remand for entry

of written findings supporting the court's decision to admit certain statements into

evidence. The lack of written findings is harmless error.

       According to testimony at trial, police were dispatched to a Brush Prairie

residence on October 7, 2013, to investigate a death. They found the body of

Ahlquist's father wrapped in an air mattress in the back of a van. A medical

examiner determined that Ahlquist's father had died from malnutrition due to

dementia and neglect. Ahlquist had been his father's sole caretaker. He told
No. 76734-8-1/2

police he was not helping his father to eat and he guessed he had not seen his

father for a couple of weeks before he died.

       Police discovered that Ahlquist had been using a debit card issued in his

fathers name and associated with an account where his fathers social security

benefits were deposited. Ahlquist admitted to using the debit card to buy items

for himself.

       Trial occurred in January 2016. Ahlquist's defense was, generally, that he

provided the level of care that his father wanted. He claimed that he had

permission to access his father's social security benefits.

       After deliberating for about four hours, the jury convicted Ahlquist and

determined by special verdicts that alleged aggravating circumstances were

present. Ahlquist was sentenced to 110 months of confinement. He appeals the

judgment and sentence.

       Ahlquist contends that he was deprived of a fair trial and his right to a

unanimous verdict because the court did not specifically instruct the jury that

deliberations must include all 12 jurors at all times. Criminal defendants are

guaranteed the right to a unanimous verdict, reached through deliberations which

are the common experience of all jurors. WASH. CONST. art. I, §§ 21, 22; State v.

Lamar, 180 Wash. 2d 576, 583, 327 P.3d 46 (2014). This right is violated when, for

example, a court instructs the jury to bring an alternate juror "'up to speed'" on

deliberations that already occurred and proceed from there. Lamar, 180 Wash. 2d

at 582. Such an instruction affirmatively tells the reconstituted jury not to

deliberate together. Lamar, 180 Wash. 2d at 582. Ahlquist contends that the brief


                                          2
No. 76734-8-1/3

period of deliberations indicates a reasonable possibility that some of the 12

jurors discussed his case without the benefit of every other juror's presence.

       The trial court gave a standard instruction on deliberations:

              As jurors, you have a duty to discuss the case with one
       another and to deliberate in an effort to reach a unanimous verdict.
       Each of you must decide the case for yourself, but only after you
       consider the evidence impartially with your fellow jurors. During
       your deliberations, you should not hesitate to re-examine your own
       views and to change your opinion based upon further review of the
       evidence and these instructions. You should not, however,
       surrender your honest belief about the value or significance of
       evidence solely because of the opinions of your fellow jurors. Nor
       should you change your mind just for the purpose of reaching a
       verdict.

See 11 WASHINGTON PFtACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS:

CRIMINAL 1.04   (4th ed. 2016). Ahlquist did not object to this instruction, nor did

he propose any alternative or additional instruction on jury deliberations. He

raises the issue of jury unanimity for the first time on appeal. Thus, he is

required to demonstrate manifest constitutional error. RAP 2.5(a).

       An error is manifest if it caused actual prejudice, that is, if it had practical

and identifiable consequences at trial. State v. Gordon 172 Wash. 2d 671, 676,

260 P.3d 884 (2011). The question is whether the error is so obvious on the

record that it warrants appellate review. State v. O'Hara, 167 Wash. 2d 91, 99-100,

217 P.3d 756 (2009). "If the facts necessary to adjudicate the claimed error are

not in the record on appeal, no actual prejudice is shown and the error is not

manifest." State v. McFarland, 127 Wash. 2d 322, 333, 899 P.2d 1251 (1995).

       Ahlquist claims that the possibility of prejudice here Is "not just theoretical."

He asserts that the short period of deliberation means the jury may have divided


                                            3
No. 76734-8-1/4

Into groups to deliberate on the different charges, with the understanding that

each group would then adopt the conclusions reached by the others. He

suggests one or more jurors likely left to use the bathroom while the remaining

jurors continued to discuss the case.

       Ahlquist's hypothetical scenarios are based entirely on speculation. He fails

to show manifest constitutional error, and we decline to address his argument on

the merits.

       Ahlquist also contends the court erred by failing to enter written findings in

support of a decision to admit statements he made to police. He does not

challenge the decision itself.

       Before admitting a defendant's statements into evidence, a trial court must

conduct a hearing and, after the hearing, enter written findings supporting its

decision. CrR 3.5(a), (c). The trial court conducted the required hearing on

January 19, 2016. The court then gave an oral ruling admitting Ahlquist's

statements from two police interviews. The court did not enter written findings as

required by CrR 3.5(c). We accept the State's concession that this was error.

       Ahlquist contends the appropriate remedy is remand for entry of written

findings. A court's failure to enter the findings required by CrR 3.5 is considered

harmless error if the court's oral comments are sufficient to permit appellate

review. State v. Cunningham, 116 Wash. App. 219, 226, 65 P.3d 325 (2003).

Here, the court's oral comments on the record of the CrR 3.5 hearing are

sufficient. The court explained its rationale as to why admitting the statements




                                          4
No. 76734-8-1/5

would not violate Ahlquist's constitutional rights. We decline to remand for entry

of written findings.

       Appellate costs will not be imposed against Ahlquist absent a showing of

change in his indigent status. RAP 14.2.

       Affirmed.



                                              15e cv_te.                 .
WE CONCUR:




                                         5